United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-1279
                       ___________________________

        Sir Arthur Heim for Citizens Suit, and United States of America,

                      lllllllllllllllllllll Plaintiff - Appellant,

                                          v.

 U.S. Attorney General Eric Holder; Nebraska Attorney General John Brunning;
  Colorado Attorney General John Sutheral; Wyoming Attorney General Greg
                   Philips; IRS; United States of America,

                    lllllllllllllllllllll Defendants - Appellees.
                                     ____________

                   Appeal from United States District Court
                    for the District of Nebraska - Omaha
                               ____________

                             Submitted: July 3, 2013
                              Filed: July 22, 2013
                                 [Unpublished]
                                 ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.
       Arthur Heim appeals after the district court1 dismissed his complaint and
denied his numerous post-judgment motions. Having carefully reviewed the record,
we conclude that we have jurisdiction to review only the district court’s orders which
(1) denied two post-judgment motions and restricted Heim from filing additional
post-judgment motions, and (2) required him to pay the appellate filing fee or to file
an in forma pauperis motion. See Dieser v. Cont’l Cas. Co., 440 F.3d 920, 923 (8th
Cir. 2006) (timely notice of appeal is mandatory and jurisdictional). We further
conclude that neither of those two orders is subject to reversal. See In re Guidant
Corp. Implantable Defibrillators Prods. Liab. Litig., 496 F.3d 863, 866 (8th Cir. 2007)
(denial of post-judgment motion is reviewed for abuse of discretion); In re Tyler, 839
F.2d 1290, 1293 (8th Cir. 1988) (per curiam) (court has discretion to place reasonable
restrictions on litigant who files non-meritorious actions for obviously malicious
purposes and who generally abuses judicial process); see also Fed. R. App. P. 3(e)
(upon filing of notice of appeal, appellant must pay district clerk all required fees).
Accordingly, we affirm. See 8th Cir. R. 47B. We also deny all of Heim’s pending
motions.
                        ______________________________




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                         -2-